Case: 3:17-cv-00149-MPM-JMV Doc #: 82 Filed: 07/12/19 1 of 4 PagelD #: 319

IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF MISSISSIPPI

OXFORD DIVISION

BRENDA GREEN, et al. )
Plaintiffs )
)

vs. ) Civil Action No. 3:17-cv-149-MPM-JMV
)
MANAGEMENT & TRAINING )
CORPORATION, et al., )
Defendants )

 

PLAINTIFFS’ RESPONSE IN OPPOSITION TO THE DEFENDANT’S
MOTION FOR SUMMARY JUDGMENT

The Plaintiffs, Brenda Green, widow of John R. Green, III, and Sherri G. Foshee, John R. Green,
IV, and Kelly G. Pittman, adult children of John R. Green, II, through counsel and pursuant to
the Federal Rules of Civil Procedure, file this Response in Opposition to Defendant MTC’s
Motion for Summary Judgment, and would show in support the following::

ls Plaintiffs admit paragraphs 1 through 7 of the Motion for Summary Judgment.
Di Plaintiffs deny that they have failed to present genuine issue of material fact
Affirmatively, Plaintiffs have shown:

a. MITC has a custom or policy of understaffing the Marshall County Correctional
Facility in order to increase its profitability, thereby putting prisoners, including John R.
Green, III, at risk to their safety when emergencies arise because of lack of staff to

respond quickly to the emergencies.

b. The custom or policy is deliberately indifferent to the serious medical needs of the
prisoners, including John R. Green, III. and violated his 8" Amendment right to medical

care for his serious medical needs.

 
Case: 3:17-cv-00149-MPM-JMV Doc #: 82 Filed: 07/12/19 2 of 4 PagelD #: 320

c.

An MTC correctional officer, Dorothy Gray, was grossly negligent when she slept

at her post in the tower overlooking Bravo 2 Dorm where John R. Green was in the throes

of a cardiac emergency.

d.

MTC is vicariously liable to the plaintiffs as wrongful death beneficiaries for the

gross negligence of its employee, Dorothy Gray, which proximately caused the death of
John R. Green, III.

ec.

John R. Green, II, died because no corrections officer alerted the medical staff of

his emergency until it was too late to save him.

3. In support of this Response, the Plaintiffs offer their accompanying Memorandum of

Facts and Authorities and the following exhibits:

Defendant’s Exhibit B, the Amended Complaint

Defendant’s Collective Exhibit E, Declaration of Kevin Wilson and Sworn

Affidavit by Adam Lee Pinkton

Plaintiffs’ Exhibit “1”, Excerpts from deposition of Jadominique Phillips
Plaintiffs’ Exhibit “2”, email from attorney Darryl Wilson to attorney Ron Lewis
Plaintiffs’ Exhibit “3”, Affidavit of Linda Smith

Plaintiffs’ Exhibit “4” (RESERVED)

Plaintiffs’ Exhibit “5”, ( RESERVED)

Plaintiffs’ Exhibit “6”, MCCF roster sheet for 10 to 6 shift on 12/31/16-01/01/17
Plaintiffs’ Exhibit “7”, Excerpts from deposition of Robyn Williams

Plaintiffs” Exhibit “8” Excerpts from deposition of Laterika Martin

Defendant’s Exhibit I, Excerpts from deposition of Dr. Evan L. Brittain

 
Case: 3:17-cv-00149-MPM-JMV Doc #: 82 Filed: 07/12/19 3 of 4 PagelD #: 321

e Plaintiffs’ Exhibit”9”, Spoliation letter from Attorney Ron Lewis to Mr. Timothy
Outlaw, Warden, dated March 13, 2017

e Plaintiffs’ Exhibit “10”, Ron Lewis email to Attorney Jared Garner, dated August
24, 2017 and his reply on August 25, 2017 (one page)

WHEREFORE, PREMISES CONSIDERED, Plaintiffs respectfully request that the
Court deny MTC’s motion for Summary Judgment on Plaintiffs’ federal and state law

claims. The Plaintiffs pray for any other relief to which they are entitled in the premises.
Dated: July 12, 2019

RESPECTFULLY SUBMITTED

BRENDA GREEN, et al.

“By: /s/Ronald W. Lewis
Ronald W. Lewis (MSB # 1242)
404 Galleria Lane, Suite 5
Post Office Box 2729
Oxford, Mississippi 38655
Phone: (601) 234-0766

ron@ronlewislaw.com
Case: 3:17-cv-00149-MPM-JMV Doc #: 82 Filed: 07/12/19 4 of 4 PagelD #: 322

CERTIFICATE OF SERVICE
I do hereby certify that I have this date electronically filed the foregoing with the Clerk of
the Court using the Court’s CM/ECF system which sent notification of such filing to all counsel
of record.

RESPECTFULLY SUBMITTED this the 11th day of July, 2018,

/s/ Ronald W. Lewis
RONALD W. LEWIS

 
